


Exhibit 10(p)2










ALLETE, INC. AMENDED AND RESTATED
DIRECTOR COMPENSATION TRUST AGREEMENT


Effective December 15, 2012





































--------------------------------------------------------------------------------




ALLETE, INC. AMENDED AND RESTATED
DIRECTOR COMPENSATION TRUST AGREEMENT




This Grantor Trust Agreement (the “Trust Agreement”) is made this 15th day of
December, 2012 by and between ALLETE, INC. (“the Company”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“the Trustee”) and hereby amends and restates the ALLETE,
Inc. Director Compensation Trust Agreement (the “Original Trust Agreement”),
effective October 11, 2004.


Recitals




(a)
WHEREAS, the Company has adopted the nonqualified deferred compensation plans
and agreements (the “Arrangements”) attached hereto as Attachment A, which may
be amended from time to time;



(b)
WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Arrangements with respect to the individuals participating in such
Arrangements or beneficiaries designated by such participants who are entitled
to receive benefits under the terms of such arrangements as the result of the
death of the participant (collectively, the “Participants”);



(c)
WHEREAS, the Company hereby establishes a Trust (the “Trust”) and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company's creditors in the event the Company becomes Insolvent, as
defined in Section 3(a), until paid to Participants in such manner and at such
times as specified in the Arrangements and in this Trust Agreement;



(d)
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Arrangements as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of non-employee directors of ALLETE, Inc.;



(e)
WHEREAS, it is the intention of the parties that this Trust shall be interpreted
in all respects to comply with Internal Revenue Code Section 409A (IRC Section
409A) and applicable authorities promulgated thereunder as may change from time
to time; and



(f)
WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds (“the Fund”) to assist it in satisfying
its liabilities under the Arrangements.



NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:



2

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement        


Section 1.    Establishment of The Trust


(a)
The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.



(b)
The Company shall be considered a Grantor for the purposes of the Trust.



(c)
Subject to Section 1(i), the Trust hereby established is irrevocable.



(d)
The Company hereby deposits with the Trustee those assets previously held under
the Original Trust Agreement, which assets are listed in Attachment B hereto
(the “Initial Contribution”) which shall become the principal of this Trust to
be held, administered and disposed of by the Trustee as provided in this Trust
Agreement.



(e)
The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Arrangements
and this Trust Agreement shall be unsecured contractual rights of Participants
against the Company. Any assets held by the Trust will be subject to the claims
of the general creditors of the Company under federal and state law in the event
the Company is Insolvent, as defined in Section 3(a) herein.



(f)
The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property acceptable to the Trustee in the
Trust to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Prior to a Change in Control (as
defined in Section 15) or, if earlier, a Potential Change in Control (as defined
in Section 15) (a “Triggering Event,” as such term is more fully defined in
Section 15), neither the Trustee nor any Participant shall have any right to
compel additional deposits.



(g)
In addition to the Initial Contribution, the Company shall make such other
contributions as shall from time to time be authorized by due corporate action.
Any such payments made by the Company may be in cash, by letter of credit or,
prior to the date as of which a Triggering Event, occurs, in such property
(including, without limitation, securities issued by the Company) as the Company
may determine. The Company shall keep accurate books and records with respect to
the interest of each Executive in any Arrangement and shall provide copies of
such books and records to the Trustee at any time as the Trustee shall request.



(h)
Upon a Triggering Event, the Company shall, as soon as possible, but in no event
longer than thirty (30) days following the occurrence of the Triggering Event,
make a contribution to the Trust in an amount that is sufficient (taking into
account the Trust assets, if any, resulting from prior contributions) to fund
the Trust in an amount equal to no less than 100% of the Required Funding and
the Expense Reserve. The Required Funding shall be equal to the amount necessary
to pay each Participant the benefits to which Participants would be entitled
pursuant to the terms of the Arrangements as of the date on which the Triggering
Event occurred. The Expense Reserve shall


3

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


be equal to the greater of: 1) the estimated trustee and record-keeper expenses
and fees for one year or 2) fifty thousand dollars ($50,000). Annually, the
Company shall recalculate the Required Funding and the Expense Reserve as of
December 31 of the preceding year and, if the assets of the trust are less than
the sum of the Required Funding and the Expense Reserve, the Company shall make
a contribution to the Trust in an amount equal to no less than 100% of the
Required Funding and the Expense Reserve.


(i)
In the event a Change in Control does not occur within two years of a Potential
Change in Control or, earlier if, within such two year period, the Chief
Executive Officer of the Company determines that the Potential Change in Control
no longer exists in accordance with Section 15(b), the Company shall have the
right to recover any amounts contributed to and remaining on hand in the Trust
pursuant to a payment made upon the occurrence of a Potential Change in Control
in accordance with Section 1(h).



(j)
At the direction of the Company, the Trustee shall establish separate subtrusts
for separate Arrangements or groups of Participants covered by the Trust. At the
discretion of the Company, such subtrusts may reflect a segregation of
particular assets or may reflect an undivided interest in the assets of the
Trust, not requiring any segregation of assets. If a Triggering Event occurs,
the Trustee shall establish a separate subtrust for all then-existing
Participants in the Arrangement (or, at the written direction of either the
Company or the Executive Compensation Committee of the Board of Directors (the
“Committee”), for each Participant in the Arrangement who is covered by the
Trust). The subtrust established for all then-existing Participants upon a
Triggering Event shall require segregation of particular assets. However,
individual subtrusts established for each Participant may reflect an undivided
interest in the assets of the subtrust for all then-existing Participants and
shall not require segregation of particular assets among particular individual
subtrusts. Whenever separate subtrusts are established, the then-existing assets
of the Trust or affected portion thereof shall be allocated, as directed by the
Committee, in proportion to the vested accrued benefits, and, then, if any
assets remain, the unvested (if any) accrued benefits of the Participants
affected thereby, in both instances as of the end of the month immediately
preceding such allocation. With respect to any new contributions to the Trust by
the Company after separate subtrusts have been established, the Company shall
designate the subtrust for which such contributions are made. Except as provided
in Section 5(b) herein, after separate subtrusts are established, assets
allocated to one subtrust may not be utilized to provide benefits under any
other subtrust until all benefits payable under such subtrust have been paid in
full. Payments to general creditors in the event of the Company becoming
Insolvent shall be charged against the subtrusts in proportion to their account
balances, except that payment of benefits to a Participant as a general creditor
shall be charged against the subtrust for that Participant.



(k)
Notwithstanding the foregoing provisions or any other provision of the
Arrangements, no contribution shall be required or made if such contribution
would violate the provisions of IRC Section 409A and any applicable authorities
promulgated thereunder.




4

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


Section 2.
Payments to Participants



(a)
Prior to a Triggering Event, any distributions from the Trust shall be made by
the Trustee to Participants at the direction of the Company. Prior to a
Triggering Event, the entitlement of a Participant to benefits under the
Arrangements shall be determined by the Committee, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Arrangements. Prior to a Triggering Event, the Company may appoint a third-party
administrator (“TPA”) to direct the Trustee with respect to the amount and
timing of such payments. After a Triggering Event, the TPA previously appointed
by the Company shall continue unless and until the Trustee shall appoint a new
TPA to act on its behalf in directing the Trustee with respect to the amount and
timing of payments from the Trust.



(b)
The Company may direct the Trustee to make payments of benefits to Participants,
or the Company may make payments of benefits directly to Participants as they
become due under the terms of the Arrangements and may obtain full or partial
reimbursement for such benefit payments from the Trust (or offset required
contributions to the Trust) within twelve (12) months following the date such
payments are made. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Arrangements, the Company shall make the balance of each such
payment as it falls due in accordance with the Arrangements. The Trustee shall
notify the Company when principal and earnings are not sufficient to make
payments the Trustee has been directed to make by the Company, the Committee, or
the TPA. Nothing in this Agreement shall relieve the Company of its liabilities
to pay benefits due under the Arrangements except to the extent such liabilities
are met by application of assets of the Trust.



(c)
The Company shall deliver to the Trustee a schedule of benefits, to include
state and federal tax withholding guidelines, due under the Arrangements on an
annual basis. Immediately, as soon as administratively practicable, after a
Potential Change in Control and before a Change in Control, the Company shall
deliver to the Trustee an updated schedule of benefits due under the
Arrangements. After a Triggering Event, the Trustee shall pay benefits (unless
Company pays pursuant to Section 2(b)) due in accordance with such schedule.
After a Triggering Event, the TPA shall make the determination of benefits due
to Participants and shall provide the Trustee with an updated schedule, to
include state and federal tax withholding guidelines, of benefits due; provided
however, a Participant may make application to the Trustee for an independent
decision as to the amount or form of their benefits due under the Arrangements.
In making any determination required or permitted to be made by the Trustee
under this Section, the Trustee shall, in each such case, reach its own
independent determination, in its absolute and sole discretion, as to the
Participant's entitlement to a payment hereunder. In making its determination,
the Trustee may consult with and make such inquiries of such persons, including
the Participant, the Company, legal counsel, actuaries or other persons, as the
Trustee may reasonably deem necessary. Any reasonable costs incurred by the
Trustee in arriving at its determination shall be reimbursed by the Company and,
to the extent not paid by the Company within a reasonable time, shall be charged
to the Trust. The Company waives any right to contest any amount paid over by
the Trustee hereunder pursuant to a good faith determination made by the Trustee
notwithstanding any claim by or on behalf of the Company (absent a legal
violation or manifest abuse of discretion by the Trustee) that such payments
should not be made.


5

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(d)
The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
(and, if necessary or appropriate, shall) institute an action to collect a
contribution due the Trust following a Triggering Event or in the event that the
Trust should ever experience a short-fall in the amount of assets necessary to
make payments pursuant to the terms of the Arrangements.



Section 3.
Trustee Responsibility Regarding Payments

To The Trust Beneficiary When The Company Is Insolvent


(a)
The Trustee shall cease payment of benefits to Participants if the Company is
Insolvent. The Company shall be considered “Insolvent” for purposes of this
Trust Agreement if (i) the Company is unable to pay its debts as they become
due, or (ii) the Company is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.



(b)
At all times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general unsecured creditors of the
Company under federal and state law as set forth below.



(1)
The Board of Directors and the Chief Executive Officer of the Company shall have
the duty to inform the Trustee in writing that the Company is Insolvent. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants.



(2)
Unless the Trustee has actual knowledge that the Company is Insolvent, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company's solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company's solvency.



(3)
If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Participants and shall hold the assets of
the Trust for the benefit of the Company's general creditors. Nothing in this
Trust Agreement shall in any way diminish any rights of Participants to pursue
their rights as general creditors of the Company with respect to benefits due
under the Arrangements or otherwise.


6

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(4)
The Trustee shall resume the payment of benefits to Participants in accordance
with Section 2 of this Trust Agreement only after the Trustee has determined
that the Company is not Insolvent (or is no longer Insolvent).



(c)
Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Arrangements for the period of such
discontinuance, less the aggregate amount of any payments made to Participants
by the Company in lieu of the payments provided for hereunder during any such
period of discontinuance.



Section 4.
Payments When a Short-Fall of The Trust Assets Occurs



(a)
If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) hereof and the Company
does not otherwise make such payments within a reasonable time after demand from
the Trustee, the Trustee shall allocate the Trust assets among the Participants
of a particular subtrust in the following order of priority:



(1)
vested Participants; and



(2)
non-vested Participants.



(b)
Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant within the
category, and payments due under the terms of the Arrangements to each
Participant shall be made to the extent of the assets allocated to each
Participant. For purposes of the foregoing, calculations of present values shall
be performed within normal actuarial practice and within the most current
Actuarial Standards of Practice. 



(c)
Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants under the Arrangements. Following a Triggering Event, the Trustee
shall have the right and duty to compel a contribution to the Trust from the
Company to make-up for any short-fall.



Section 5.    Payments to the Company


(a)
Except as provided in Section 1(i), Section 2, Section 3, Section 5(b), and
Section 8 hereof, the Company shall have no right or power to direct the Trustee
to return to the Company or to divert to others any of the Trust assets before
all payment of benefits have been made to Participants pursuant to the terms of
the Arrangements.


7

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(b)
In the event that the Company, prior to a Triggering Event, or the Trustee in
its sole and absolute discretion, after a Triggering Event, determines that the
Trust assets exceed one-hundred twenty-five percent (125%) of the anticipated
benefit obligations and administrative expenses that are to be paid under the
Arrangements and that all of the subtrusts' assets exceed one-hundred percent
(100%) of the anticipated benefit obligations and administrative expenses that
are to be paid under the Arrangements, the Trustee, at the written direction of
the Company, prior to a Triggering Event, or the Trustee in its sole and
absolute discretion, after a Triggering Event, shall distribute to the Company
such excess portion of Trust assets. For purposes of the foregoing, in the event
that the Company, prior to a Triggering Event, or the Trustee in its sole and
absolute discretion, after a Triggering Event, determines that the Trust assets
in a particular subtrust exceed one-hundred percent (100%) of the anticipated
benefit obligations and administrative expenses that are to be paid under the
Arrangements from such subtrust, such excess amounts may be allocated to other
subtrusts whose assets are less than one-hundred percent (100%) of the
anticipated benefit obligations and administrative expenses that are to be paid
under the Arrangements from such subtrust.



Section 6.    Investment Authority


(a)
Prior to a Triggering Event, the Company shall have the right, subject to this
Section, to direct the Trustee with respect to investments.



(1)
The Company may direct the Trustee to segregate all or a portion of the Fund in
a separate investment account or accounts and may appoint one or more investment
managers and/or an investment committee established by the Company to direct the
investment and reinvestment of each such investment account or accounts. In such
event, the Company shall notify the Trustee of the appointment of each such
investment manager and/or investment committee. No such investment manager shall
be related, directly or indirectly, to the Company, but members of the
investment committee may be employees of the Company.



(2)
Thereafter, until a Triggering Event, the Trustee shall make every sale or
investment with respect to such investment account as directed in writing by the
investment manager or investment committee. It shall be the duty of the Trustee
to act strictly in accordance with each direction. The Trustee shall be under no
duty to question any such direction of the investment manager or investment
committee, to review any securities or other property held in such investment
account or accounts acquired by it pursuant to such directions or to make any
recommendations to the investment managers or investment committee with respect
to such securities or other property.



(3)
Notwithstanding the foregoing, the Trustee, without obtaining prior approval or
direction from an investment manager or investment committee, shall invest cash
balances held by it from time to time in short term cash equivalents including,
but not limited to, through the medium of any short term common, collective, or
commingled trust fund established and maintained by the Trustee subject to the
instrument establishing such trust fund, U.S. Treasury Bills, commercial paper
(including such forms of commercial paper as may be available through the
Trustee's Trust Department), certificates of deposit (including certificates
issued by the Trustee in its separate corporate capacity), and similar type


8

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


securities, with a maturity not to exceed one year; and, furthermore, sell such
short term investments as may be necessary to carry out the instructions of an
investment manager or investment committee regarding more permanent type
investment and directed distributions.


(4)
The Trustee shall neither be liable nor responsible for any loss resulting to
the Fund by reason of any sale or purchase of an investment directed by an
investment manager or investment committee nor by reason of the failure to take
any action with respect to any investment which was acquired pursuant to any
such direction in the absence of further directions of such investment manager
or investment committee.



a.
Notwithstanding anything in this Agreement to the contrary, the Trustee shall be
indemnified and saved harmless by the Company from and against any and all
personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or investment committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or investment committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or investment committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or investment
committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or investment committee
until it receives written notice thereof from the Company.



b.
The Company, prior to a Triggering Event, may direct the Trustee to invest in
securities (including stock and the rights to acquire stock) or obligations
issued by the Company.


9

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


c.
All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by the Company or its authorized representative.



(b)
Following a Triggering Event, the Trustee shall have the power in investing and
reinvesting the Fund in its sole discretion, unless otherwise provided below:



(1)
To invest and reinvest in any readily marketable common and preferred stocks
(including any stock or security of the Company), bonds, notes, debentures
(including convertible stocks and securities but not including any stock or
security of the Trustee other than a de minimus amount held in a mutual fund),
certificates of deposit or demand or time deposits (including any such deposits
with the Trustee), limited partnerships or limited liability companies, private
placements and shares of investment companies, and mutual funds, without being
limited to the classes or property in which the Trustees are authorized to
invest by any law or any rule of court of any state and without regard to the
proportion any such property may bear to the entire amount of the Fund. Without
limitation, the Trustee may invest the Trust in any investment company
(including any investment company or companies for which Wells Fargo Bank, N.A.
or an affiliated company acts as the investment advisor {“Special Investment
Companies”}) or, any insurance contract or contracts issued by an insurance
company or companies in each case as the Trustee may determine provided that the
Trustee may in its sole discretion keep such portion of the Trust in cash or
cash balances for such reasonable periods as may from time to time be deemed
advisable pending investment or in order to meet contemplated payments of
benefits;

 
(2)
To invest and reinvest all or any portion of the Fund collectively through the
medium of any proprietary mutual fund that may be established and maintained by
the Trustee;



(3)
To commingle for investment purposes all or any portion of the Fund with assets
of any other similar trust or trusts established by the Company with the Trustee
for the purpose of safeguarding deferred compensation or retirement income
benefits of its employees and/or directors;



(4)
To retain any property at any time received by the Trustee;



(5)
To sell or exchange any property held by it at public or private sale, for cash
or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;


10

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(6)
To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;



(7)
To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;



(8)
To extend the time of payment of any obligation held by it;



(9)
To hold uninvested any moneys received by it, without liability for interest
thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;



(10)
To exercise all voting or other rights, at the direction of the Company, with
respect to any property held by it and to grant proxies, discretionary or
otherwise;



(11)
For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;



(12)
To employ suitable contractors and counsel, who may be counsel to the Company or
to the Trustee, and to pay their reasonable expenses and compensation from the
Fund to the extent not paid by the Company;



(13)
To register investments in its own name or in the name of a nominee; and to
combine certificates representing securities with certificates of the same issue
held by it in other fiduciary capacities or to deposit or to arrange for the
deposit of such securities with any depository, even though, when so deposited,
such securities may be held in the name of the nominee of such depository with
other securities deposited therewith by other persons, or to deposit or to
arrange for the deposit of any securities issued or guaranteed by the United
States government, or any agency or instrumentality thereof, including
securities evidenced by book entries rather than by certificates, with the
United States Department of the Treasury or a Federal Reserve Bank, even though,
when so deposited, such securities may not be held separate from securities
deposited therein by other persons; provided, however, that no securities held
in the Fund shall be deposited with the United States Department of the Treasury
or a Federal Reserve Bank or other depository in the same account as any
individual property of the Trustee, and provided, further, that the books and
records of the Trustee shall at all times show that all such securities are part
of the Trust Fund;



(14)
To settle, compromise or submit to arbitration any claims, debts or damages due
or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;


11

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(15)
Subject to Section 7, to hold and retain policies of life insurance, annuity
contracts, and other property of any kind which policies are contributed to the
Trust by the Company or any subsidiary of the Company or are purchased by the
Trustee;



(16)
To hold any other class of assets which may be contributed by the Company and
    that is deemed reasonable by the Trustee, unless expressly prohibited
herein;



(17)
To loan any securities at any time held by it to brokers or dealers upon such
security as may be deemed advisable, and during the terms of any such loan to
permit the loaned securities to be transferred into the name of and voted by the
borrower or others; and



(18)
Generally, to do all acts, whether or not expressly authorized, that the Trustee
may deem necessary or desirable for the protection of the Fund.



(c)
Following a Triggering Event, the Trustee shall have the sole and absolute
discretion in the management of the Trust assets and shall have all the powers
set forth under this Section 6(c). In investing the Trust assets, the Trustee
shall consider:



(1)
the needs of the Arrangements;



(2)
the need for matching of the Trust assets with the liabilities of the
Arrangements; and



(3)
the duty of the Trustee to act solely in the best interests of the Participants.



(d)
In no event may the Trustee invest in offshore securities or any other
investments prohibited by IRC Section 409A.



(e)
The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee. In the event the Trustee shall exercise this right, the Trustee
shall remain, at all times responsible for the acts of an investment manager.
The Trustee shall have the right to purchase an insurance policy or an annuity
to fund the benefits of the Arrangements.


12

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(f) The Company shall have the right at any time to substitute assets (other
than securities issued by the Trustee or the Company) of equal fair market value
for any asset held by the Trust, provided, however, that no such substitution
shall be permitted unless the Trustee determines that the fair market values of
the substituted assets are equal (which determination shall be made on a timely
basis).


Section 7.    Insurance Contracts


(a)
To the extent that the Trustee is directed by the Company prior to a Triggering
Event to invest part or all of the Trust Fund in insurance contracts, the type
and amount thereof shall be specified by the Company. The Trustee shall be under
no duty to make inquiry as to the propriety of the type or amount so specified.



(b)
Each insurance contract issued shall provide that the Trustee shall be the owner
thereof with the power to exercise all rights, privileges, options and elections
granted by or permitted under such contract or under the rules of the insurer.
The exercise by the Trustee of any incidents of ownership under any contract
shall, prior to a Triggering Event, be subject to the direction of the Company.
After a Triggering Event, the Trustee shall have all such rights.



(c)
The Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against an insurance policy held in the Trust Fund.



(d)
No insurer shall be deemed to be a party to the Trust and an insurer's
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.



Section 8.    Disposition of Income


(a)
Prior to a Triggering Event, all income received by the Trust, net of expenses
and taxes, may be returned to the Company or accumulated and reinvested within
the Trust at the direction of the Company.



(b)
Following a Triggering Event, all income received by the Trust, net of expenses
and taxes payable by the Trust, shall be accumulated and reinvested within the
Trust.



Section 9.    Accounting by The Trustee


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee, the Trustee shall deliver to the Company a written account of
its administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales

13

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement


(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be. The Company
may approve such account by an instrument in writing delivered to the Trustee.
In the absence of the Company's filing with the Trustee objections to any such
account within one hundred and eighty (180) days after its receipt, the Company
shall be deemed to have so approved such account. In such case, or upon the
written approval by the Company of any such account, the Trustee shall, to the
extent permitted by law, be discharged from all liability to the Company for its
acts or failures to act described by such account. The foregoing, however, shall
not preclude the Trustee from having its accounting settled by a court of
competent jurisdiction. The Trustee shall be entitled to hold and to commingle
the assets of the Trust in one Fund for investment purposes but at the direction
of the Company prior to a Change in Control, the Trustee shall create one or
more sub-accounts.


Section 10.    Responsibility of The Trustee


(a)
The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Arrangements or this Trust and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute, subject,
however to Section 2(d) hereof.



(b)
The Company hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the negligence or willful misconduct of Trustee. The Trustee
hereby indemnifies the Company against liabilities, claims, costs and expenses
resulting from negligence or willful misconduct of the Trustee. The Trustee
shall not be liable under any circumstances for indirect, incidental,
consequential, punitive, or special damages in connection with the
administration of this Trust. To the extent the Company fails to make any
payment on account of an indemnity provided in this Section 10(b), in a
reasonably timely manner, the Trustee may obtain payment from the Trust. If the
Trustee undertakes or defends any litigation arising in connection with this
Trust or to protect a Participant's rights under the Arrangements, the Company
agrees to indemnify the Trustee against the Trustee's costs, reasonable expenses
and liabilities (including, without limitation, attorneys' fees and expenses)
relating thereto and to be primarily liable for such payments. If the Company
does not pay such costs, expenses and liabilities in a reasonably timely manner,
the Trustee may obtain payment from the Trust.



(c)
The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.


14

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(d)
The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.



(e)
The Trustee shall have, without exclusion, all powers conferred on the Trustee
by applicable law, unless expressly provided otherwise herein.



(f)
Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.



Section 11.    Compensation and Expenses of The Trustee


The Trustee's compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and the Trustee's fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents. If not so paid within thirty (30) days of being
invoiced, the fees and expenses shall be paid from the Trust.


Section 12.    Resignation and Removal of The Trustee


(a)
Prior to a Triggering Event, the Trustee may resign at any time by written
notice to the Committee, which shall be effective sixty (60) days after receipt
of such notice unless the Committee and the Trustee agree otherwise. Following a
Triggering Event, the Trustee may resign thirty-six (36) months or more after
the Triggering Event by written notice to the Committee, which shall be
effective sixty (60) days after receipt of such notice or upon shorter notice as
the Committee and the Trustee agree. Or, following a Triggering Event, the
Trustee may resign twenty-four (24) months or more after the Triggering Event if
a successor Trustee has been appointed by the Committee in accordance with
Section 13 or the Trustee has received written consent from a Majority of the
Participants as defined in Section 15.



(b)
Prior to a Triggering Event, the Trustee may be removed by the Committee on
sixty (60) days written notice or upon shorter notice accepted by the Trustee.
After a Triggering Event, the Trustee may be removed by the Committee with
written consent from a Majority of the Participants.



(c)
If the Trustee resigns following a Triggering Event and if the Committee fails
to appoint a successor Trustee within a reasonable period of time following such
resignation, the Trustee shall apply to a court of competent jurisdiction for
the appointment of a successor Trustee which satisfies the requirements of
Section 13 or for instructions.


15

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(d)
Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Committee extends the time
limit.



(e)
If the Trustee resigns or is removed, a successor Trustee shall be appointed by
the Committee, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.



Section 13.    Appointment of Successor


(a)
If the Trustee resigns or is removed in accordance with Section 12 hereof, the
Committee may appoint, subject to Section 12, any third party national banking
association with a market capitalization exceeding $25,000,000 to replace the
Trustee upon resignation or removal. The successor Trustee shall have all of the
rights and powers of the former Trustee, including ownership rights in the
Trust. The former Trustee shall execute any instrument necessary or reasonably
requested by the Committee or the successor Trustee to evidence the transfer.



(b)
The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Section 9 and 10
hereof. The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event,
or any condition existing at the time it becomes successor Trustee.



Section 14.
Amendment or Termination



(a)
The Board of Directors and the Trustee may amend this Trust Agreement at any
time by a written instrument executed by both parties. No such amendment shall
conflict with the terms of the Arrangements or shall make the Trust revocable,
except as provided in Section 14(c). No amendment shall cause the principal and
income of the Trust to fail to be subject to claims of the Company's general
unsecured creditors under federal and state law in the event the Company becomes
Insolvent as defined in Section 3(a). No amendment may violate the provisions of
IRC Section 409A.



(b)
Following a Triggering Event, the Trust shall not terminate until the date on
which Participants have received all of the benefits due to them under the terms
and conditions of the Arrangements, except as provided in Section 14(c).
Notwithstanding the foregoing, after individual subtrusts have been created, an
individual subtrust may be terminated on the date on which all Participants have
received all of the benefits due to them under the terms and conditions of the
Arrangements covered by such subtrust.


16

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(c)
Upon written approval of all Participants entitled to payment of benefits
pursuant to the terms of the Arrangements, the Company may terminate this Trust
prior to the time all benefit payments under the Arrangements have been made.
All assets in the Trust at termination shall be returned to the Company.



Section 15.    Definitions


(a)
For purposes of this Trust, the following terms shall be defined as set forth
below:



(1)
“Potential Change in Control” shall mean:



i.
the purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (“Act”), or any comparable successor provisions, other than the trustee of
any other trust or plan maintained for the benefit of employees of the Company,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 20% or more of either the outstanding shares of common stock or the
combined voting power of the Company's then outstanding voting securities
entitled to vote generally;



ii.
the announcement by any person of an intention to take actions which might
reasonably result in a business combination between the Company and an entity
which has a market capitalization equal to or greater than 80% of the Company;



iii.
the issuance of a proxy statement by the Company with respect to an election of
directors for which there is proposed one or more directors who are not
recommended by the Board of Directors of the Company or its nominating
committee, where the election of such proposed director or directors would
result in a Change in Control as defined in Section 15(a)(2)(iii); or



iv.
submission to the individuals who, as of the date hereof, constitute the Board
of Directors, of nominations which, if approved, would change the Executive
Officer configuration of the Company (at the Executive Vice President level and
above) by 50% or more.



(2)
“Change in Control” shall mean the earliest of:



i.
the date any one person, or more than one person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the Company that, together with stock previously held by
the acquirer, constitutes more than fifty (50%) percent of the total fair market
value or total voting power of Company stock. If any one person, or more than
one person acting as a group, is considered to own more than fifty (50%) percent
of the total fair market value or total voting power of Company stock, the
acquisition of additional stock by the same person or persons acting as a group
does not cause a Change in Control. An increase in the percentage of stock owned
by any one person, or persons acting as a group, as a result of a transaction

ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    
    
in which Company acquires its stock in exchange for property, is treated as an
acquisition of stock;


ii.
the date any one person, or more than one person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by that person or persons) ownership of Company stock
possessing at least thirty (30%) percent of the total voting power of Company
stock;



iii.
the date a majority of the members of the Company's board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of appointment or election; or



iv.
the date any one person, or more than one person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by that person or persons) assets from the Company that
have a total gross fair market value equal to at least forty (40%) percent of
the total gross fair market value of all the Company's assets immediately prior
to the acquisition or acquisitions. For this purpose, “gross fair market value”
means the value of the corporation's assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.



In determining whether a Change in Control occurs, the attribution rules of
Internal Revenue Code Section 318 apply to determine stock ownership. The stock
underlying a vested option is treated as owned by the individual who holds the
vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.


For purposes of this Section 15(a), the individuals who, as of the date hereof,
constitute the Board of Directors, by a majority vote, shall have the power to
determine on the basis of information known to them (a) the number of shares
beneficially owned by any person, entity or group; (b) whether there exists an
agreement, arrangement or understanding with another as to matters referred to
in this Section 15(a); (c) whether persons are acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)); and (d)
such other matters with respect to which a determination is necessary under this
Section 15(a).

17

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


(3)
    “Majority of the Participants” shall mean Participants whose combined vested
and unvested account balance(s) and accrued benefits within the Arrangements
exceed 67% of the total Trust liability.



(4)
    “Triggering Event” shall mean a Change in Control or, if earlier, a
Potential Change in Control. However, a Potential Change in Control will cease
to be a Triggering Event and the Trust Agreement will be interpreted as if no
such Triggering Event had occurred, if a Change in Control does not occur within
two years of the Potential Change in Control or if, within such two year period,
the Chief Executive Officer of the Company determines that the Potential Change
in Control no longer exists in accordance with Section 15(b).



(b)
The Chief Executive Officer of the Company shall have the specific authority to
determine whether a Potential Change in Control or Change in Control has
transpired, and to determine whether the Potential Change in Control no longer
exists under the guidance of this Section 15 and shall be required to give the
Trustee notice of a Potential Change in Control, of a Change in Control, or if a
Potential Change in Control no longer exists. The Trustee shall be entitled to
rely upon such notice, but if the Trustee receives notice of a Potential Change
in Control or Change in Control from another source, the Trustee shall make its
own independent determination.



Section 16.    Confidentiality


(a)
This Trust Agreement and certain information relating to the Trust is
“Confidential Information” pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this section. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder, the Trustee shall disclose only such Confidential
Information as is necessary for such third party to perform its obligations to
the Trustee and shall, before such disclosure is made, ensure that said third
party understands and agrees to the confidentiality obligations set forth
herein. The Trustee and the Company shall maintain an appropriate information
security program and adequate administrative and physical safeguards to prevent
the unauthorized disclosure, misuse, alteration or destruction of Confidential
Information, and shall inform the other party as soon as possible of any
security breach or other incident involving possible unauthorized disclosure of
or access to Confidential Information. Confidential Information shall be
returned to the disclosing party upon request. Confidential Information does not
include information that is generally known or available to the public or that
is not treated as confidential by the disclosing party, provided, however, that
this exception shall not apply to any publicly available information to the
extent that the disclosure or sharing of the information by one or both parties
is subject to any limitation, restriction, consent, or notification requirement
under any applicable federal or state information privacy law or regulation. If
the receiving party is required by law, according to the advice of competent
counsel, to disclose


18

--------------------------------------------------------------------------------




ALLETE, Inc. Amended and Restated Director Compensation Trust Agreement    


Confidential Information, the receiving party may do so without breaching this
section, but shall first, if feasible and legally permissible, provide the
disclosing party with prompt notice of such pending disclosure so that the
disclosing party may seek a protective order or other appropriate remedy or
waive compliance with the provisions of this section.


Section 17.    Miscellaneous


(a)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.



(b)
The Company hereby represents and warrants that all of the Arrangements have
been established, maintained and administered in accordance with all applicable
laws, including without limitation, ERISA. The Company hereby indemnifies and
agrees to hold the Trustee harmless from all liabilities, including attorney's
fees, relating to or arising out of the establishment, maintenance and
administration of the Arrangements. To the extent the Company does not pay any
of such liabilities in a reasonably timely manner, the Trustee may obtain
payment from the Trust.



(c)
Benefits payable to Participants under this Trust Agreement may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.



(d)
This Trust Agreement shall be governed by and construed in accordance with the
laws of North Carolina.






19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amended and Restated Director Compensation Trust
Agreement has been executed on behalf of the parties hereto on the day and year
first above written.




ALLETE, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION as TRUSTEE
By:
/s/ Alan R. Hodnik
 
By:
/s/ Michael D. Hill
Its:
Chairman, President & Chief Executive Officer
 
Its:
Senior Vice President
ATTEST:
 
ATTEST:
By:
/s/ Deborah A. Amberg
 
By:
/s/ Tonya M. Inscore
Its:
Senior Vice President, General Counsel & Secretary
 
Its:
Senior Vice President




20

--------------------------------------------------------------------------------




Attachment A






The following Arrangements are covered by this Trust:


ALLETE Director Compensation Deferral Plan


ALLETE Non-Employee Director Compensation Deferral Plan II





21

--------------------------------------------------------------------------------




Attachment B







22